78 F.3d 580
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jeffrey Lee WALKER, Petitioner--Appellant,v.Lloyd L. WATERS, Warden;  Attorney General of the State ofMaryland, Respondents--Appellees.
No. 95-7731.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 20, 1996.Decided March 8, 1996.

Jeffrey Lee Walker, Appellant Pro Se.  Tarra R. DeShields-Minnis, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before WILKINS and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant noted this appeal outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to timely move for an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).   The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).   The district court entered its order on September 12, 1995;  Appellant's notice of appeal was filed on October 20, 1995.   Appellant filed his motion to extend the appeal period more than thirty days after the expiration of the appeal period, so the district court lacked jurisdiction to grant Appellant's motion for an extension of time.   Appellant's failure to note a timely appeal or timely seek and obtain an extension of the appeal period deprives this court of jurisdiction to consider this case.   We therefore deny a certificate of probable cause and dismiss the appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.